Citation Nr: 1711576	
Decision Date: 04/11/17    Archive Date: 04/19/17

DOCKET NO.  08-12 874	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for gastroesophageal reflux disease (GERD). 

2.  Entitlement to a rating in excess of 30 percent for depression associated with lumbar disc disease.  

3.  Entitlement to a rating in excess of 10 percent for residuals of a right foot neurectomy, including scarring. 

4.  Entitlement to a rating in excess of 30 percent for sinusitis.  

5.  Entitlement to a compensable rating for allergic rhinitis. 

6.  Entitlement to a total disability rating for compensation based on individual unemployability (TDIU).  



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Andrew Ahlberg, Counsel


INTRODUCTION

The Veteran served on active duty from August 1974 to January 2000.  

This case was previously before the Board of Veterans' Appeals (Board) on appeal from a September 2006 rating decision by the above Department of Veterans Affairs (VA) Regional Office (RO).  The case was remanded by the Board in October 2011 and is now ready for appellate review.   

In August 2011, a hearing was held before the Veterans Law Judge signing this document, who was designated by the Chairman to conduct the hearing pursuant to 38 U.S.C.A. § 7107(c) (West 2014).  The Veteran also presented testimony to a Decision Review Officer at the RO in January 2011.    

In addition to the paper claims file, there exist Virtual VA (VVA) and Virtual Benefits Management System (VBMS) paperless claims processing systems


FINDINGS OF FACT

1.  The Veteran's GERD has not resulted in persistently recurrent epigastric distress with dysphagia, pyrosis, and regurgitation accompanied by substernal or arm or shoulder pain that is productive of considerable impairment of health.

2.  The occupational and social impairment from the Veteran's service-connected depression associated with lumbar disc disease does not nearly approximate occupational and social impairment with reduced reliability and productivity.   

3.  Residuals of a right foot neurectomy have not resulted in moderate incomplete paralysis or scarring this is unstable, painful, or results in any limitation of functioning. 

4.  Sinusitis has not resulted in radical surgery with chronic osteomyelitis or near constant episodes characterized by headaches, pain, tenderness, and purulent discharge or crusting after repeated surgeries. 

5.  The Veteran is service-connected for spondylosis of the cervical spine, rated as 60 percent disabling; sinusitis, rated as 30 percent disabling; depression associated with lumbar disc disease, rated as 30 percent disabling, coronary artery disease, rated as 30 percent disabling; a left ankle fracture, rated as 20 percent disabling;  temporomandibular joint syndrome, rated as 20 percent disabling; lumbar disc disease, rated as 10 percent disabling; tinnitus, rated as 10 percent disabling; hypertension, rated as 10 percent disabling, osteoarthritis of the right elbow, rated as 10 percent disabling; osteoarthritis of the left elbow, rated as 10 percent disabling; osteoarthritis of the right knee, rated as 10 percent disabling; GERD, rated as 10 percent disabling; residuals of a right foot neurectomy, rated as 10 percent disabling; allergic rhinitis, rated noncompensable; and residuals of a bilateral great toenail surgery, rated noncompensable; the service connected disabilities have combined to be 80 percent disabling effective from May 10, 2001, 90 percent from August 25, 2003, and 100 percent from February 24, 2006.    

6.  The Veteran has a college degree and work experience as a college instructor until his retirement in January 2016.  

7.  The Veteran's service connected disabilities have not prevented him from securing and following a substantially gainful occupation


CONCLUSIONS OF LAW
 
1.  The criteria for a rating in excess of 10 percent for GERD are not met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.2, 4.3, 4.7, 4.118, Diagnostic Code (DC) 7346 (2016).  

2.  The criteria for rating in excess of 30 percent for depression associated with lumbar disc disease are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.2, 4.3, 4.7, 4.130, DC 9434 (2016).  

3.  The criteria for a rating in excess of 10 percent for residuals of a right foot neurectomy are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.2, 4.3, 4.7, 4.124a, DC 8621 (2016); 38 C.F.R. § 4.118, DCs 7800, 7801, 7802, 7803, 7804, 7805 (as in effect prior to October 23, 2008.)

4.  The criteria for a rating in excess of 30 percent for sinusitis are not met. 
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.2, 4.3, 4.7, 4.97, DC 6513 (2016).  

5.  The criteria for a compensable rating for allergic rhinitis are not met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.2, 4.3, 4.7, 4.97, DC 6522 (2016).  

6.  The criteria for TDIU are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 3.340, 4.16 (2016).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS   

I. Notice and Duty to Assist/Standard of Review

With respect to the matters herein decided, VA has met all statutory and regulatory notice and duty to assist requirements.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  

When there is an approximate balance in the evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102.  In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the U.S. Court of Appeals for Veterans Claims (Court) held that an appellant need only demonstrate that there is an "approximate balance of positive and negative evidence" in order to prevail.  The Court has also stated, "It is clear that to deny a claim on its merits, the evidence must preponderate against the claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert.

II. Analysis

A.  Increased Rating Claims

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The Rating Schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1. 

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise the lower rating will be assigned.  38 C.F.R. § 4.7.  All benefit of the doubt will be resolved in the Veteran's favor.  38 C.F.R. § 4.3.

While the Veteran's entire history is reviewed when assigning a disability evaluation, where service connection has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55 (1994).  However, the Court has since held that in determining the present level of a disability for any increased evaluation claim, the Board must consider the application of staged ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  In other words, where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibited diverse symptoms meeting the criteria for different ratings during the course of the appeal, the assignment of staged ratings would be necessary.  

1. GERD

DC 7346 provides that hiatal hernia is rated on the basis of symptoms such as recurrent epigastric distress with dysphagia, pyrosis, and regurgitation or, in more severe situations, vomiting, hematemesis, melena, or material weight loss. 
38 C.F.R. § 4.114.  As these are the same manifestations or potential manifestations produced by the Veteran's GERD, the Board finds that it remains appropriate to rate this disability under DC 7346. 

Under DC 7346, a maximum 60 percent rating is assignable for symptoms of pain, vomiting, material weight loss, and hematemesis or melena with moderate anemia; or other symptom combinations productive of severe impairment of health. 
38 C.F.R. § 4.114, DC 7346.  A 30 percent rating is assignable for persistently recurrent epigastric distress with dysphagia, pyrosis, and regurgitation, accompanied by substernal or arm or shoulder pain, productive of considerable impairment of health.  Id.  A 10 percent rating is assignable when there are two or more symptoms for the 30 percent rating of less severity.  Id.

The Veteran was treated during service for reflux associated with a hiatal hernia and service connection for GERD was granted by a February 2000 rating decision.  A noncompensable rating was assigned under DC 7346 based on findings from a January 2000 pre-discharge examination that noted Prilosec was providing "fairly good" relief and a physical examination that demonstrated a soft abdomen without masses or organomegaly and normal bowel sounds.  

Thereafter, the Veteran underwent an endoscopy in April 2003 that revealed an incomplete ileus with hiatal hernia and gastritis.  A May 2003 esophageal motor study and esophageal motility study demonstrated findings indicative of the need for long-term GERD precautions.  An October 2003 VA examination noted positive bowel sounds in four quadrants and slight mid epigastric tenderness, with a diagnosis of GERD and hiatal hernia resulting in "moderate" impairment.  

Reports from an August 2006 VA examination reflect the Veteran reporting continuing problems with dysphagia on a daily basis, particularly with solid foods.  He described the pain being to a level of "3 to 4" on a scale from 1 to 10, and the Veteran reported associated bloating and increased flatus.  The Veteran denied having any hematemesis, melena, anemia, constipation, reflux, or regurgitation.  The physical examination conducted at that time again noted positive bowel sounds in four quadrants and a soft, non-tender, abdomen.  The pertinent diagnoses again included GERD with hiatal hernia.  

A February 2011 VA examination reflects the Veteran reporting regurgitation of acids, but not food.  The examination revealed a soft and spherical abdomen without palpable tenderness, masses, or ogranomegaly, masses, hernias, or muscle wall abnormality.  The examiner stated that the Veteran was on medical therapy for his GERD but that this condition resulted in no physical limitations.  

Reports from an April 2016 VA examination noted that the Veteran is taking Omeprazole for his GERD and indicated that symptoms of this condition were limited to reflux.  Following the examination, it was noted that the Veteran's GERD did not result in any functional limitations and that the Veteran would be able to function in a physical or sedentary occupational environment.  

VA outpatient treatment reports currently of record dated through, as contained in the Virtual VA file, April 2016 do not reflect findings with respect to the Veteran's GERD that differ in any significant way from those on the VA examination reports set forth above as pertinent to the applicable rating criteria. 

Following the April 2016 VA examination, a May 2016 rating decision increased the rating for GERD to 10 percent effective from the date of receipt of the claim for increase, February 24, 2006.  

As set forth above, a rating in excess of 10 percent would be warranted under DC 7346 for the Veteran's GERD if such resulted in persistently recurrent epigastric distress with dysphagia, pyrosis, and regurgitation that was accompanied by substernal or arm or shoulder pain and was productive of considerable impairment of health.  Review of the above evidence of record simply does not reveal this constellation of symptoms.  The records show no report of any two of the above described symptoms accompanied by substernal or arm or shoulder pain.  Considerable impairment of health as a result of GERD has never been demonstrated during the claim period under review.  Moreover, review of the other diagnostic codes pertaining to the rating of gastrointestinal disabilities codified at DCs 7200-7354 does not reveal any provisions under which a rating in excess of 10 percent may be assigned.  As such, a schedular rating in excess of 10 percent may not be assigned for the Veteran's GERD.  

2. Depression

The General Rating Formula for Mental Disorders provide for a 10 percent for psychiatric disorders such PTSD if there is occupational and social impairment due to mild or transient symptoms which decrease work efficiency and the ability to perform occupational tasks only during periods of significant stress, or symptoms controlled by continuous medication.  A rating of 30 percent is warranted for PTSD if there is occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, or mild memory loss (such as forgetting names, directions, recent events).  A 50 percent rating is assigned for occupational and social impairment with reduced reliability and productivity due to such symptoms as:  flattened affect; circumstantial, circumlocutory, or stereotyped, speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short and long term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  A 70 percent disability rating is assigned for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech that is intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and inability to establish and maintain effective relationships.  A 100 percent disability rating is assigned for total occupational and social impairment, due to such symptoms as:  gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of close relatives, or for the Veteran's own occupation or name.  38 C.F.R. § 4.130.   

The symptoms recited in the rating schedule for evaluating mental disorders are "not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating."  Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  In adjudicating a claim for an increased rating, the adjudicator must consider all symptoms of a claimant's service-connected mental condition that affect the level of occupational or social impairment.  Id. at 443. 

Psychiatric examinations frequently include assignment of a Global Assessment of Functioning (GAF) score.  According to the Fourth Edition of the "American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders" (DSM-IV), GAF is a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  [An interim final rule was issued on August 4, 2014, that replaced the DSM-IV with the DSM-V.  However, the provisions of this interim final rule do not apply to the instant case, as these provisions only apply to applications for benefits that are received by VA or that are pending before the RO on or after August 4, 2014.]  There is no question that the GAF score and interpretations of the score are important considerations in rating a psychiatric disability.  See e.g., Richard v. Brown, 9 Vet. App. 266, 267 (1996); Carpenter v. Brown, 8 Vet. App. 240 (1995).  However, the GAF score assigned in a case, like an examiner's assessment of the severity of a condition, is not dispositive of the evaluation issue; rather, the GAF score must be considered in light of the actual symptoms of the Veteran's disorder, which provide the primary basis for the rating assigned.  See 38 C.F.R. § 4.126(a).

Following an October 2003 VA psychiatric examination which diagnosed the Veteran with depression secondary to multiple medical problems-to include the service-connected lumbar disc disease-a May 2004 rating decision granted service connection for depression as secondary to lumbar disc disease at a disability rating of 30 percent under DC 9434.  This rating has been confirmed and continued until the present time.  

Pertinent information from the October 2003 VA psychiatric examination reflected  a history [after retirement from teaching at a college] of working full time as a teacher at a technical college and indicated that the Veteran had many friends with whom he socialized well.  The examiner commented that although the Veteran had multiple problems, he had been able to work full time, but that his physical problems restricted his ability to perform physical activities that he enjoys.  Symptoms of depression were said to include crying spells, insomnia, poor appetite, and loss of weight.  The mental status examination showed the Veteran's mood to appear to be "moderate and depressed" and somewhat anxious.  He was able to focus well during the interview and there was no evidence of looseness of associations.  The Veteran was free from suicidal or homicidal ideation; judgment and insight were adequate; he was oriented to all spheres; and recent and remote memory were fair.  A GAF score of 80 was assigned, which corresponds with no more than slight impairment of occupational and social functioning.   

Reports from an August 2006 VA psychiatric examination reflect the Veteran reporting frequent crying and depression about not being able to engage in physical activities he was looking forward to in his retirement.  He also reported problems sleeping.  It was indicated that he had been married for 18 years and he described having a "very good" relationship with his wife.  He also reported a "fairly good" relationship with his daughters.  The Veteran indicated that after retiring from a full-time job teaching business classes at a junior college, he was working 35 hours a week teaching computer courses at a technical college and was considered to be a "full-time" employee.  The Veteran reported that he had missed 11 days of work the previous year due to pain and an inability to function due to depression.  

Upon mental status examination in August 2006, the Veteran displayed fair grooming and was friendly and cooperative.  Speech was clear, coherent, relevant, and spontaneous, and there was no psychomotor agitation or retardation.  He denied hallucinations and there was no evidence delusional thinking or paranoia.  His mood was anxious and dysphoric and he admitted to periods of irritability and feelings of sadness, hopelessness, and helplessness.  The Veteran denied homicidal or suicidal ideation.  Feelings of tiredness due to sleeping difficulties and poor concentration were described.  The Veteran reported having no fun and difficulty in socializing with others due to severe pain.  His thought process was linear and goal directed and there was no looseness of associations or evidence of a thought disorder.  He was oriented to all spheres with an appropriate affect and insight and judgment were adequate.  The examiner commented that the Veteran had moderate to severe social impairment and severe industrial impairment.  The GAF score was 50, which corresponds with serious social and occupational functioning.   

A February 2011 VA psychiatric examination reflected the Veteran reporting problems at work due to a lack of motivation; that he angers easily; and that he has difficulty concentrating on a daily basis.  He again reported having a good relationship with his wife and that he was working full-time as a computer instructor at a technical college.  The examiner stated that the Veteran displayed no impairment of thought processes and communication; that his behavior was unremarkable; and that there were was no reported impairment of the activities of daily living due to a mental disorder.  Upon mental status examination, the Veteran was fully oriented, well-groomed, friendly, and cooperative.  His mood was euthymic to mildly depressed with a full and reactive affect.  Suicidal and homicidal intent or planning were denied as were hallucinations and delusions.  Attention, memory, and judgment appeared to be within normal limits.  The GAF score was 65, which corresponds with between moderate and mild social and occupational functioning.   

A February 2011 letter from the Veteran's employer noted that she was aware that  Veteran's psychiatric medication had been increased to combat his depression/anxiety and indicated that the Veteran "for the most part" had been able to function at an appropriate level.  She referenced an attached document noting that the Veteran had used 189 hours of sick leave for a 28 month period ending in December 2010 and stated that she could attest to the fact that most of this leave was taken to combat depression and anxiety.  She concluded by noting that the Veteran was a "good employee" who generally handles his depression and anxiety through medication and sick leave.  

At an April 2016 VA psychiatric examination, the examiner noted initially that the Veteran's symptoms appeared to be "moderate" in nature and have little impact on social and occupational functioning.  Current symptoms were said to be poor motivation, loss of interest, self-isolation, sleep impairment, and fatigue.  The examiner selected "occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or; symptoms controlled by medication" as the level of impairment due to depression, which matches the criteria for a 10 percent rating under the General Rating Formula codified at 38 C.F.R. § 4.130.  

In terms of the symptoms like those listed in the rating criteria, the only symptom selected by the examiner was a depressed mood.  The Veteran was dressed appropriately and displayed good hygiene and he was alert and oriented to time, place, and person.  He was cooperative and responsive to questions, with appropriate eye contact throughout the interview.  Mood was reported as "not so good" and affect was mood congruent and ranging.  Speech was spontaneous with normal rhythm, rate, tone, and volume.  Thought processes were linear and thought content appeared goal-directed and free of paranoia, delusions, obsessions, and ideas of reference. The patient did not appear to be responding to internally generated sensory experiences and denied suicidal and homicidal ideation.  Following the examination, the psychologist again indicated the Veteran's depression resulted in moderate symptoms and concluded as follows:  

[The] Veteran has a long-term successful marriage and career with little obvious social and occupational impairment.  There is nothing in this evaluation that would suggest that the Veteran's symptoms of depression, alone, would preclude him from obtaining and maintaining gainful employment.  His symptoms of depression do not impact his ability to engage in physical and/or sedentary work if he so chooses.   

The VA outpatient treatment reports currently of record also do not reflect findings with respect to the Veteran's service connected psychiatric disorder that differ in any significant way from those recorded on the VA examination reports set forth above.   

Based on the evidence discussed above, the Board finds that the Veteran is not entitled to a schedular rating in excess of 30 percent for his service connected depression as the occupational and social impairment resulting from this condition does not nearly approximate occupational and social impairment with reduced reliability and productivity.  See 38 C.F.R. § 4.130.  As support for this conclusion, attention is directed to the VA psychologist's opinion following the April 2016 VA examination that there has been "little obvious social and occupational impairment," and that "there is nothing in this evaluation that would suggest that the Veteran's symptoms of depression, alone, would preclude him from obtaining and maintaining gainful employment."  Moreover, and while recognizing that the applicable rating provisions serve as mere examples of the type and degree of the symptoms or effects that would justify a particular rating as explained in Mauerhan, the evidence above simply does not reflect the symptomatology that corresponds with a 50 percent rating under 38 C.F.R. § 4.130, namely, flattened affect; circumstantial, circumlocutory, or stereotyped, speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short and long term memory; impaired judgment; impaired abstract thinking; or disturbances of motivation and mood.  Moreover, the Veteran has been shown to be able to maintain social relationship with his family and friends.  

In determining that the criteria for rating in excess of 30 percent for depression associated with lumbar disc disease are not met, the Board again emphasizes that it has considered the applicable rating criteria not as an exhaustive list of symptoms, but rather, as examples of the type and degree of the symptoms or effects that would justify a particular rating.  The Board has not required the presence of a specified quantity of symptoms in the rating schedule to warrant increased compensation for the psychiatric disability in question.  See supra, Mauerhan.

3. Right Foot Neurectomy

Under DC 8621, a 10 percent rating is assigned for mild incomplete paralysis of the external popliteal nerve; a 20 percent rating is assigned for moderate incomplete paralysis of the external popliteal nerve; a 30 percent rating is assigned for severe incomplete paralysis of the external popliteal nerve; and a maximum 40 percent rating is assigned for complete paralysis of the external popliteal nerve, manifested  by foot drop and slight droop of the first phalanges of all toes, the inability to dorsiflex the foot, extension (dorsal flexion) of proximal phalanges of toes lost; abduction of the foot lost, adduction weakened; and anesthesia covering the entire dorsum of foot and toes.  See 38 C.F.R. § 4.124a, DC 8621.  

The term "incomplete paralysis" indicates a degree of lost or impaired function substantially less than the type picture for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration.  When the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree.  38 C.F.R. § 4.124a.

During the pendency of this appeal, the schedular criteria by which skin disabilities are rated were revised, effective October 23, 2008.  See 73 Fed. Reg. 54,708  (September 23, 2008).  These revisions are applicable only to claims filed on or after October 23, 2008.  See 73 Fed. Reg. 54,708 (Sept. 23, 2008).  However, a Veteran evaluated under the previous criteria may request review under the revised criteria. 73 Fed. Reg. 54,710.  The effective date of any award under the revised criteria cannot be earlier than October 23, 2008, the date on which the revised criteria went into effect.  Id.  Here, as the Veteran's claim was already pending as of October 23, 2008, the revised regulations do not apply.  Furthermore, the Veteran has not requested review under the revised regulations.

Scars, other than head, face, or neck, that are deep or that cause limited motion are rated as follows:  area or areas exceeding 144 sq. in. (929 sq. cm.) are rated as 40 percent disabling; area or areas exceeding 72 sq. in. (465 sq. cm.) are rated as 30 percent disabling; area or areas exceeding 12 sq. in. (77 sq. cm.) are rated as 20 percent disabling; and area or areas exceeding 6 sq. in. (39 sq. cm.) are rated as 10 percent disabling.  38 C.F.R. § 4.118, DC 7801.  Note 1 to DC 7801 provides that scars in widely separated areas will be separately evaluated.  Note 2 to DC 7801 provides that a deep scar is one associated with underlying soft tissue damage. 

Scars, other than head, face, or neck, that are superficial and that do not cause limited motion covering an area or areas of 144 sq. in. (929 sq. cm.) or greater are rated as 10 percent disabling.  38 C.F.R. § 4.118, DC 7802.   Note 1 to DC 7802 provides that scars in widely separated areas will be separately evaluated.  Note 2 to DC 7802 provides that a superficial scar is one not associated with underlying soft tissue damage. 

DC 7803 provides that a 10 percent rating is warranted for scars that are superficial and unstable.  38 C.F.R. § 4.118, DC 7803.  Note 1 to DC 7803 provides that an unstable scar is one where, for any reason, there is frequent loss of covering of skin over the scar.  Note 2 to DC 7803 provides that a superficial scar is one not associated with underlying soft tissue damage. 

Scars which are superficial and painful on examination are rated as 10 percent disabling. 38 C.F.R. § 4.118, DC 7804 (2008). Note 1 to DC 7804 provides that a superficial scar is one not associated with underlying soft tissue damage.  Note 2 to DC 7804 provides that a scar on a tip of the finger or toe still would warrant the 10 percent evaluation. 

Other scars are rated based upon limitation of function of the affected part.  38 C.F.R. § 4.118, DC 7805 (2008).

During service, the Veteran was diagnosed with an interspace neuroma of the right foot and underwent a neurectomy in July 1995.  The January 2000 pre-discharge examination noted no residuals from his procedure.  Service connection for a neurectomy of the right foot was ultimately granted by a February 2000 rating decision.  A noncompensable rating was assigned by analogy to DC 7805.  

Thereafter, an August 2006 VA examination showed the Veteran reporting a continuous low grade burning in his right foot that prevented extensive periods of walking.  Upon examination, the right foot was not tender; and there was intact distal sensation and diminished sensation at the lateral aspect of this foot.  He walked with a mild limp.  There was a 2.5 centimeter scar between the third and fourth metatarsals. 

A February 2011 VA examination showed the Veteran reporting no symptoms associated with the right foot scarring and no breakdown of the skin.  He described a burning and tingling sensation in the ball of the right foot as well as numbness in the third and fourth digits of the right toe.  The Veteran indicated that that the pain was progressive and constant to a level of 6/10 and he also reported flare-ups involving skin peeling.  He stated that he could not walk due to this condition but was receiving no treatment for it.  Physical examination findings included a 2 centimeter by 2 millimeter scar in the dorsal aspect of the foot, distally between the third and fourth metatarsals.  The scar was non tender and superficial with no resulting limitation of motion or functioning.  Posture and gait were normal; reflexes were 2+ in the Achilles; there was no atrophy or loss of muscle tone; strength testing was to 5/5; and sensation was intact to pinprick and light touch.  The assessment was no objective residuals or functional limitations associated with scarring of the right foot and resolved peripheral neuropathy of the right foot with no residuals or functional limitations.  

At an April 2016 VA scars examination, it was noted that the scars from the neurectormy of the right foot were not painful or unstable.  Such scarring was measured at 2.2 centimeters in length.  The examiner indicated that the scarring did not impact the Veteran's ability to work or result in any functional limitations.  

The peripheral nerves examination of the right foot conducted in April 2016 noted the Veteran had no peripheral nerve symptoms; full muscle strength; no muscle atrophy; reflexes to 1+; and decreased sensation to light touch in the 3rd interdigital space at the area of the neurectomy scar.  No paralysis was noted in the nerves affecting the lower extremities and the Veteran walked with a normal gait.  The residual scarring from the neurectomy was measured at 2.2 centimeters in length by .2 centimeters in width.  The diagnosis following the examination was right foot neurectomy with residual cutaneous nerve deficit with no functional limitation.  The examiner stated that the Veteran was capable of functioning in a sedentary or physical occupation.  

The VA outpatient treatment reports currently of record also do not reflect findings with respect to the Veteran's service connected right foot disorder that differ in any significant way from those recorded on the VA examination reports set forth above as pertinent to the applicable rating criteria.  

Following the April 2016 VA examination, a May 2016 rating decision increased the rating assigned for the neurectomy of the right foot to 10 percent on the basis of mild incomplete paralysis under DCs 7805-8621, effective from the date of receipt of the claim for increase, February 24, 2006.  [Hyphenated Diagnostic Code numbers reflect the assignment of a rating under the first diagnostic Code number using the criteria of the second Diagnostic Code.  See 38 C.F.R. § 4.27 (2016)].  

As set forth above, a rating in excess of 10 percent under DCs 8621 would require moderate incomplete paralysis.  In point of fact, no paralysis was demonstrated at the April 2016 VA examination, and the findings of record do not otherwise demonstrate moderate symptomatology associated with any neurological deficits in the Veteran's right foot.  As such, a scheduler rating in excess of 10 percent cannot be assigned under 38 C.F.R. § 4.124a, DC 8621.  

With respect to the scarring resulting from the neurectomy of the right foot, such scarring has consistently been described as non-tender and superficial with no resulting limitation of motion or functioning.  As such, a schedular rating in excess of 10 percent for scarring in the right foot cannot be assigned under 38 C.F.R. § 4.118, DCs 7801-7805 (2008).

4. Sinusitis/Rhinitis

Under DC 6513, a 10 percent evaluation is assigned for sinusitis manifested by one or two incapacitating episodes per year of sinusitis requiring prolonged (lasting four to six weeks) antibiotic treatment, or by three to six non-incapacitating episodes per year of sinusitis characterized by headaches, pain, and purulent discharge or crusting.  A 30 percent evaluation is assigned for sinusitis manifested by three or more incapacitating episodes per year of sinusitis requiring prolonged (lasting four to six weeks) antibiotic treatment, or by more than six non-incapacitating episodes per year of sinusitis characterized by headaches, pain, and purulent discharge or crusting.  A 50 percent evaluation is assigned for sinusitis following radical surgery with chronic osteomyelitis, or manifested by near constant sinusitis characterized by headaches, pain, and tenderness of affected sinus, and purulent discharge or crusting after repeated surgeries.  38 C.F.R. § 4.97.  An incapacitating episode of sinusitis is one requiring bed rest and treatment by a physician.  Id.

Under DC 6522, a 10 percent rating is warranted for allergic rhinitis when it is manifested by a greater than 50 percent obstruction of both nasal passages or complete obstruction of one nasal passage without polyps.  A 30 percent disability rating is warranted when polyps are present.  38 C.F.R. § 4.97, DC 6522.  

The Veteran was treated on multiple occasions during service for allergic rhinitis and sinusitis and underwent a septoplasty and left maxillary drainage in 1983 which demonstrated excellent airway passage.  The January 2000 pre-discharge examination showed the Veteran reporting multiple antibiotic treatments for years for sinus infections, and the physical examination revealed moderate nasal congestion.  After service, a February 2000 rating decision granted service connection for sinusitis/allergic rhinitis, and a 10 percent rating was assigned for this disability under DCs 6522-6513.  

Thereafter, a private CT scan of the sinuses in September 2000 showed minimal periosteal thickening in the maxillary sinus antrum bilaterally and a private December 2000 treatment report noted that the Veteran was undergoing continuing treatment for sinusitis.  A March 2001 VA cervical spine examination noted that the Veteran was taking lortadine every day and using Flonase to treat his sinus infections.  Based in part on this evidence, a January 2002 rating decision increased the rating for the sinusitis to 30% under DC 6513.   

At an August 2006 VA examination, the Veteran reported that he had continual problems with congestion with occasional drainage.  He also reported that he had six to eight sinus infections a year for the last several years that require antibiotics.  Yellowish discharge at times and functional problems with sinus pressure and congestion were reported.  The physical examination revealed benign turbinates that appeared pale and boggy and an oropharynx that demonstrated a redundant airway.  There was bilateral maxillary tenderness and patent nares.  The diagnosis after the examination included sinusitis/allergic rhinitis.  

Thereafter, a private sinus CT scan in February 2007 showed no evidence of acute sinusitis; probable mild lobulated mucosal thickening versus small polyp/retention cyst of the inferior aspect of the right maxillary sinus; and minimal left maxillary and bilateral ethmoidal disease.  A private sinus CT scan in May 2009 showed mild thickening in the ethmoid sinuses; marked swelling; and no evidence of infection.  Sinusitis was also demonstrated on a private August 2010 VA clinical report. 

At an April 2016 VA examination, the examiner noted that there was  greater than a 50 percent obstruction of either nasal passage; that there was no permanent hypertrophy of the nasal turbinates; and that there were no nasal polyps.  The examiner stated that there was no evidence of active sinusitis, and that the rhinitis/sinusitis resulted in no functional limitations and did not impact the Veteran's ability to work at a physical or sedentary occupation.  
 
Following the April 2016 VA examination, a May 2016 rating decision assigned a separate 0 percent rating for allergic rhinitis under DC 6522.  The 30 percent rating under DC 6513 was continued for sinusitis.  

As set forth above, a rating in excess of 30 percent for sinusitis is warranted following radical surgery with chronic osteomyelitis, or if there is near constant sinusitis characterized by headaches, pain, tenderness, and purulent discharge or crusting after repeated surgeries.  As no post service nasal surgery was performed; the sinusitis was not said to be active at the most recent VA examination; and the other findings for a 50 percent rating under DC 6522 are simply not demonstrated, an increased scheduler rating under DC 6522 for sinusitis cannot be assigned.  Also, the most recent VA examination specifically found that there was no greater than 50 percent obstruction of either nasal passage, nor is such shown by any other evidence of record.  As such, a compensable scheduler rating for allergic rhinitis cannot be assigned under DC 6522.   

5. Extraschedular/Final Considerations

The Board further finds that staged schedular ratings for the disabilities addressed above is not warranted as the Veteran's symptomatology has otherwise remained stable throughout the appeal.

In making its determinations above, the Board has considered carefully the Veteran's contentions, to include in testimony to the Decision Review Officer at the RO hearing in January 2011 and to the undersigned at the August 2011 hearing, with respect to the nature of the service-connected manifestations at issue, and notes that his lay testimony is competent to describe certain symptoms associated with these manifestations.  The Veteran's history and symptom reports have been considered, including as presented in the medical evidence discussed above, and have been contemplated by the disability ratings that have been assigned and granted herein.  Moreover, the competent medical evidence offering detailed specific findings pertinent to the rating criteria is the most probative evidence with regard to evaluating the pertinent symptoms of the service-connected manifestations at issue.  As such, while the Board accepts the Veteran's testimony with regard to the matters he is competent to address, the Board relies upon the competent medical evidence with regard to the specialized evaluation of functional impairment, symptom severity, and details of clinical features of the service-connected manifestations at issue.   

The Board also has contemplated whether the case should be referred for extra-schedular consideration.  An extra-schedular disability rating is warranted if the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that application of the regular schedular standards would be impracticable.  38 C.F.R. § 3.321(b)(1). 

In Thun v. Peake, 22 Vet. App. 111, 115-16 (2008), the Court explained how the provisions of 38 C.F.R. § 3.321 are applied.  Specifically, the Court stated that the determination of whether a claimant is entitled to an extra-schedular rating under 3.321 is a three-step inquiry.  First, it must be determined whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  In this regard, the Court indicated that there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required. 

Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as "marked interference with employment" and "frequent periods of hospitalization."  Third, when an analysis of the first two steps reveals that the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the claimant's disability picture requires the assignment of an extra-schedular rating.  Id.  

The Board has compared the level of severity and symptomatology of the Veteran's service-connected disabilities addressed above with the established criteria found in the rating schedule.  The Board finds that these disabilities are fully addressed by the rating criteria under which these disabilities are rated.  In this regard, a wide range of signs and symptoms are contemplated in the applicable rating criteria.  Moreover in evaluating the service connected disabilities at issue, all relevant symptomatology, to include those not enumerated in the rating criteria, have been considered.  See Mauerhan, supra.

Therefore, the Board finds that the rating criteria reasonably describe the Veteran's disability level and symptomatology associated with the service-connected manifestations addressed above.  As such, the Board need not proceed to consider the second factor, viz., whether there are attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization.  Consequently, the Board concludes that referral of this case for consideration of an extra-schedular rating for the service connected disabilities is not warranted.  Id.; Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996).  

Further, under Johnson v. McDonald, 762 F3.d 1362 (2014), a Veteran may be awarded an extra-schedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the symptoms associated with service-connected disabilities experienced.  In this case, even after affording the Veteran the benefit of the doubt under Mittleider v. West, 11 Vet. App. 181 (1998), there is no additional impairment that has not been attributed to a specific, rated disability.  Accordingly, this is not an exceptional circumstance in which extra-schedular consideration may be required to compensate the Veteran for disability that can be attributed only to the combined effect of multiple conditions.

In sum, the preponderance of the evidence is against the assignment of a rating in excess of 10 percent for GERD, a rating in excess of 30 percent for depression associated with lumbar disc disease, a rating in excess of 10 percent for residuals of a right foot neurectomy, a rating in excess of 30 percent for sinusitis, and a compensable rating for allergic rhinitis.  As such, the benefit of the doubt doctrine is not applicable with respect to these matters, and entitlement to a rating in excess of 10 percent for GERD, a rating in excess of 30 percent for depression associated with lumbar disc disease, a rating in excess of 10 percent for residuals of a right foot neurectomy, a rating in excess of 30 percent for sinusitis,  and a compensable rating for allergic rhinitis must be denied.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 4.3, 4.7; Gilbert, supra.   

B.  TDIU

TDIU may be assigned when a Veteran is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that the Veteran meets the schedular requirements.  If there is only one service connected disability, this disability should be rated at 60 percent or more, if there are two or more disabilities, at least one should be rated at 40 percent or more with sufficient additional service connected disability to bring the combination to 70 percent or more.  Marginal employment shall not be considered substantially gainful employment.  38 C.F.R. § 4.16(a). 

Where these percentage requirements are not met, entitlement to benefits on an extraschedular basis may be considered when the Veteran is unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities, and consideration is given to the Veteran's background including her employment and educational history.  38 C.F.R. §4.16(b).  The Board does not have the authority to assign an extraschedular TDIU in the first instance.  Bowling v. Principi, 15 Vet. App. 1 (2001).  In determining whether unemployability exists, consideration may be given to the Veteran's level of education, special training, and previous work experience, but it may not be given to her age or to any impairment caused by nonservice-connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19.

Substantially gainful employment is "that which is ordinarily followed by the non-disabled to earn their livelihood with earnings common to the particular occupation in the community where the Veteran resides."  Moore v. Derwinski, 1 Vet. App. 356   (1991) (quoting the VA Adjudication Procedure Manual M21-1, pt. VI, para. 50-55(8) [now para. 7.55b (7)]).  It also suggests "a living wage."  Ferraro v. Derwinski, 1 Vet. App. 326 (1991).  The Court further defined "substantially gainful employment" as "an occupation that provides an annual income that exceeds the poverty threshold for one person, irrespective of the number of hours or days that the Veteran actually works and without regard to the Veteran's earned annual income."  Faust v. West, 13 Vet. App. 342 (2000).  The ability to work sporadically or obtain marginal employment is not substantially gainful employment.  See Moore, 1 Vet. App. at 358; 38 C.F.R. § 4.16(a) ("marginal employment shall not be considered substantially gainful employment").  Marginal employment may also be held to exist, on a facts-found basis, when earned annual income exceeds the poverty threshold.  38 C.F.R. § 4.16(a).

The ultimate question of whether a Veteran is capable of substantial gainful employment is not a medical one; that determination is for the adjudicator.  
See Geib v. Shinseki, 733 F.3d 1350, 1354 (Fed. Cir. 2013); Floore v. Shinseki, 26 Vet. App. 376, 381 (2013).  As such, the focus of the examiner is not on whether the Veteran is unemployable due to her service-connected disabilities but the functional impairment caused solely by service-connected disabilities.  VBA Fast Letter 13-13 (June 17, 2013). 

The Veteran is service-connected for spondylosis of the cervical spine, rated as 60 percent disabling; sinusitis, rated as 30 percent disabling; depression associated with lumbar disc disease, rated as 30 percent disabling, coronary artery disease, rated as 30 percent disabling; a left ankle fracture, rated as 20 percent disabling;  temporomandibular joint syndrome, rated as 20 percent disabling; lumbar disc disease, rated as 10 percent disabling; tinnitus, rated as 10 percent disabling; hypertension, rated as 10 percent disabling, osteoarthritis of the right elbow, rated as 10 percent disabling; osteoarthritis of the left elbow, rated as 10 percent disabling; osteoarthritis of the right knee, rated as 10 percent disabling; GERD, rated as 10 percent disabling; residuals of a right foot neurectomy, rated as 10 percent disabling; allergic rhinitis, rated noncompensable; and residuals of a bilateral great toenail surgery, rated noncompensable.  The service connected disabilities currently combine to be 100 percent disabling; as such, the minimum scheduler criteria for TDIU under 38 C.F.R. § 4.16 (a) are met.  The Board notes that as the combined disability rating has not been in effect for the entirety of the appeal period [the combined disability ratings were 80 percent from May 10, 2001, and 90 percent from August 25, 2003] the matter of entitlement to TDIU is still for consideration. 

With respect to the Veteran's education and work experience, while the Veteran did not complete and return a VA Form 21-8940 (Veterans Application for Increased Compensation Based on Unemployability) provided to him, as requested in the Board remand, in February 2016, the most recent April 2016 VA examination indicated the Veteran had a bachelor's of science degree and, as indicated above, the Veteran has work experience as a college instructor.  As of the time of the February 2011 VA psychiatric examination, the Veteran was said to be still working, full-time, as a college instructor.  At the most recent VA examination, the Veteran indicated that he retired in January 2016.  

As set forth above, each VA examination addressing the service connected disabilities at issue resulted in the conclusion that each such disability, alone or in concert, did not preclude employment.  In addition, the Veteran gave no indication at the April 2016 VA examination, or elsewhere, that his retirement was due to a service-connected disability.  Moreover, while there is documentation that a service-connected disability has at times forced the Veteran to miss work, his employer indicated in a February 2011 statement that "for the most part," the Veteran had been able to function appropriately.   

To the extent that the Veteran might have difficulty finding employment, the sole fact that a claimant may have difficulty obtaining employment is not sufficient for a grant of TDIU, and a high rating in itself is recognition that the impairment makes it difficult to obtain and keep employment.  Van Hoose v. Brown, 4 Vet. App. 361 (1993).  As such, the question is whether the Veteran is capable of performing the physical and mental acts required by employment, not whether the Veteran can find employment.  Id.   In this case, the weight of the evidence is simply against the conclusion that the Veteran's service connected disabilities have rendered him incapable of working with consideration of his employment and educational history.

In Bradley v. Peake, 22 Vet. App. 280, 294 (2008), the Court determined that a separate TDIU rating predicated on one disability (although perhaps not ratable at the schedular 100 percent level) when considered together with another disability or disabilities separately rated at 60 percent or more could warrant special monthly compensation under 38 U.S.C.A. § 1114 (s).  Such is not that case here.  Accordingly, pursuant to Bradley, the Board has considered whether TDIU is warranted for a particular service-connected disability even when a schedular 100-percent rating is already in effect for other service-connected disabilities in order to determine the veteran's eligibility for SMC under section 38 U.S. C. 1114(s), and find that the current appeal does not meet this requirement.  Id.  

In short, the Board finds that the preponderance of the evidence is against the claim for TDIU; therefore, entitlement to TDIU must be denied.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 4.3, 4.7; Gilbert, 1 Vet. App. at 49.


ORDER

A rating in excess of 10 percent for GERD is denied.  

A rating in excess of 30 percent for depression associated with lumbar disc disease is denied. 

A rating in excess of 10 percent for residuals of a right foot neurectomy, including scarring, is denied.  

A rating in excess of 30 percent for sinusitis is denied.  

A compensable rating for allergic rhinitis is denied.  

TDIU is denied.  



____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


